                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

ESTATE of BECKY MCILRATH, by and
through its co-administrators, JAREN
DEPENNING and BEVERLY
DEPENNING; JAMES HARLEY
MCILRATH IV, individually and by and
through the ESTATE OF BECKY
MCILRATH; and G.E.M., by and through
the ESTATE OF BECKY MCILRATH and
her father and next friend, JAMES
HARLEY MCILRATH III,                            CASE NO. 4:19-cv-00386-JAJ-SBJ

       Plaintiff,

v.

THE IOWA CLINIC, P.C.;
THOMAS HANSEN, M.D.;
PIER OSWEILER, ARNP;
ENDO PHARMACEUTICALS INC.; and
ENDO HEALTH SOLUTIONS INC.

       Defendants.


             PLAINTIFFS’ MOTION TO REMAND TO STATE COURT

      Pursuant to 28 U.S.C. § 1447(c), Plaintiffs, The Estate of Becky McIlrath, by

and through its co-administrators Jaren DePenning and Beverly DePenning, et al.,

respectfully request the Court to remand this action to the Iowa District Court for

Polk County due to lack of subject matter jurisdiction, and state:

      1.     In November 2017, Becky McIlrath passed away due to an overdose of

Percocet, a prescription opioid.




                                          1
       2.     It is undisputed that Becky was a citizen of Iowa at the time of her death.

See 28 U.S.C. § 1332(c)(2) (“the legal representative of the estate of a decedent shall

be deemed to be a citizen only of the same State as the decedent.”)

       3.     Percocet is sold by Endo Pharmaceuticals Inc. and Endo Health

Solutions Inc. (“Endo”).

       4.     The Iowa Clinic, P.C., Thomas Hansen, M.D. and Pier Osweiler, ARNP

(“The Iowa Clinic Defendants”) were Becky’s health care providers at the time of her

death and gave Becky the prescription for Percocet that took her life.

       5.     The Iowa Clinic, P.C. is incorporated in the State of Iowa and its

principal place of business is Iowa. 28 U.S.C. § 1332(c)(1) (a corporation is “a citizen

of every State and foreign state by which it has been incorporated and of the State or

foreign state where it has its principal place of business . . . .”).

       6.     Plaintiffs filed this action in the Iowa District Court for Polk County,

Iowa in November 2017 against Endo and The Iowa Clinic Defendants for their

interrelated and tortious roles in causing Becky’s overdose and death.

       7.     Plaintiffs generally allege Endo deliberately spread to prescribers and

patients false, deceptive and misleading information pertaining to the risks and

addictiveness of opioids for the treatment of chronic pain to expand the market for

Endo’s opioid products, including Percocet.

       8.     As relevant to this Motion, Plaintiffs further allege that The Iowa Clinic

Defendants relied on Endo’s false, deceptive and misleading information to




                                             2
overprescribe opioids to treat Becky’s noncancer chronic pain, resulting in a breach

of the standard of care.

      9.     Although complete diversity is lacking on the face of the Complaint, on

December 2, 2019 Endo removed this action to the Southern District of Iowa, alleging

The Iowa Clinic Defendants were fraudulently misjoined and procedurally misjoined.

See 28 U.S.C. § 1332(1) (federal courts have original jurisdiction in civil actions

“between citizens of different States” where the amount in dispute exceeds $75,000);

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89, 126 S. Ct. 606, 613, 163 L. Ed. 2d 415

(2005) (holding that 28 U.S.C. § 1332(1) requires “complete diversity between all

plaintiffs and all defendants.”).

      10.    However, the fraudulent misjoinder doctrine does not apply because The

Iowa Clinic Defendants were not misjoined, let alone “egregiously” misjoined, such

that the citizenship of the Iowa Clinic Defendants should be ignored. The claims

against Endo and The Iowa Clinic Defendants arise out of the same transaction,

occurrence, or series of transactions or occurrences and involve common questions of

law and fact because the factual allegations are logically related and inextricably

intertwined. See Iowa R. Civ. P. 1.233; see also Fed. R. Civ. P. 20(a).

      11.    Further, any questions concerning severance and/or procedural

misjoinder should be addressed by the state court on remand, as is preferred by the

Eighth Circuit. See In re Prempro Prods. Liab. Litig., 591 F.3d 613, 623–24 (8th Cir.

2019). If this Court decides to address severance and/or procedural misjoinder prior

to remand, the court should reject both arguments because all defendants were




                                          3
properly joined and consolidating the cases promotes judicial economy and severance

would prejudice Plaintiffs.

      12.    A conditional transfer order concerning this action has been filed in

MDL 2804 (CTO-126), and Plaintiffs have filed a Notice of Opposition and will move

to vacate CTO-126 pursuant to Rule 7.1(f) of the Rules of Procedure of the Judicial

Panel on Multidistrict Litigation.

      13.    This Court is in the best position to address the Court’s subject matter

jurisdiction and need not wait for the MDL Panel to rule on the pending conditional

transfer order. See R. Proc. J. P.M. L. 2.1(d) (a “conditional transfer order “does not

affect or suspend orders and pretrial proceedings in any pending federal district court

action and does not limit the pretrial jurisdiction of that court.”); Anne Arundel

County v. Purdue Pharma L.P. et al, 2018 WL 1963789, at *3 (D. Md. 2018) (quoting

Stephens v. Kaiser Found. Health Plan of the Mid-Atl. States, Inc., 807 F. Supp. 2d

375, 381 (D. Md. 2011)) (“Motions for remand are particularly appropriate for

resolution by this Court because ‘if this Court does not have jurisdiction over th[e]

matter, then neither will the MDL court.’ ”).

      14.    Plaintiffs are contemporaneously submitting a brief in support of their

Motion for Remand, which is incorporated as if fully set forth herein.

      WHEREFORE, Plaintiffs respectfully request the Court enter an order

remanding this action to the Iowa District Court for Polk County.

                                                Respectfully submitted,

                                                /s/ Scott M. Wadding
                                                Scott M. Wadding AT0010447



                                          4
                                               SEASE & WADDING
                                               104 Southwest Fourth Street
                                               Des Moines, Iowa 50309
                                               Telephone: (515) 883-2222
                                               Facsimile: (515) 883-2233
                                               swadding@seasewadding.com
                                               ATTORNEY FOR PLAINTIFFS

                            CERTIFICATE OF SERVICE

      I hereby certify that on December 20, 2019, I electronically filed the foregoing

document with the Clerk of Court using the EDMS system which sent notifications

of said filing to all EDMS participants.




                                           5
